Citation Nr: 0210107	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  97-16 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected hepatitis C.

2.  Entitlement to an increased rating for osteomyelitis of 
the left tibia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for 
hepatitis C and assigned a noncompensable rating, effective 
May 30, 1996.  In that same rating decision, the RO also 
denied the veteran's claim of entitlement to an evaluation in 
excess of 20 percent for his osteomyelitis of the left tibia.  
The veteran perfected a timely appeal of this determination 
to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his hepatitis C, the Board has recharacterized 
this claim on the title page as involving the propriety of 
the initial evaluation.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

While the veteran was prosecuting this appeal, the RO 
adjudicated numerous of his other claims, and in a January 
1999 rating decision, among other things, granted his claims 
seeking service connection for anxiety disorder with 
depression and for the post-operative residuals of a torn 
anterior cruciate ligament; the RO assigned 50 percent and 30 
percent evaluations, respectively, each effective June 2, 
1997.  In that same rating action, the RO also established 
his entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) and to Dependents' Educational 
Assistance, each also effective June 2, 1997.

In addition, in a September 1999 rating decision, the RO 
denied service connection for hemorrhoids on the basis that 
the veteran's claim for this benefit was not well grounded.  
The RO notified the veteran of the determination the 
following month.  To date, the record does not reflect that 
the veteran has disagreed with the determination and thus 
this issue is not before the Board.  Recently, however, the 
Veterans Claims Assistance Act (VCAA) was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law provides, among other things, 
that any veteran whose claim was denied or dismissed by VA, 
the United States Court of Appeals for Veterans Claims 
(Court) or the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) from July 14, 1999, to November 9, 
2000, on the basis that it was not well grounded, as that 
term was formerly used in 38 U.S.C.A. § 5107(a) (1999), may 
have his or her claim readjudicated under the new law.  In 
light of the newly enacted statute, the veteran is hereby 
advised that if he wishes to have his claim of service 
connection for hemorrhoids readjudicated pursuant to the new 
law, he must affirmatively communicate that intent, and his 
request must be received by VA no later than November 9, 
2002.  Id.

As a final point, in his June 1997 Substantive Appeal, the 
veteran requested that he be afforded the opportunity to 
testify at a hearing before a Member of the Board at the 
local VA office.  In August 2001, the RO notified the veteran 
that the hearing was scheduled to take place the following 
month.  Although the hearing notice was not returned as 
undeliverable, the veteran failed to report.  Since that 
time, there is no indication in the record that the veteran 
has requested that the hearing be rescheduled.  Under the 
circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating digestive 
disabilities, in effect when the veteran filed his claim of 
service connection for hepatitis C, nor the revised criteria 
that became effective July 2, 2001, are more favorable to the 
veteran's claim.

3.  The medical evidence, dated since May 30, 1996, indicates 
that the veteran's hepatitis C has been asymptomatic and has 
not been productive of demonstrable liver damage with mild 
gastrointestinal disturbance.

4.  The medical evidence, dated since May 30, 1996, indicates 
that the veteran's hepatitis C has been asymptomatic and has 
not been productive of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.

5.  The veteran failed to report to the VA examinations 
scheduled to take place in April and August 2000 and was 
advised by the RO that his appearance at these examinations 
was necessary for VA to adjudicate his claim seeking an 
increased rating for his osteomyelitis of the left tibia, and 
he has not responded to the RO's inquiry about his failure to 
report.

6.  The veteran has not demonstrated good cause for his 
failure to report for the April and August 2000 VA 
examinations.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.655, 4.1, 
4.7, 4.14, 4.114, Diagnostic Code 7345 (2000), Diagnostic 
Code 7354 (2001).

2.  The veteran's claim for a disability rating in excess of 
20 percent for osteomyelitis of the left tibia must be denied 
as a matter of law.  38 C.F.R. § 3.655 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the initial evaluation for hepatitis C

In May 1996, the veteran filed a claim of service connection 
for hepatitis C, maintaining that he contracted the disease 
due to blood transfusions during service.  In July 1996, the 
veteran was afforded a VA examination, at which he reported 
receiving blood transfusions in 1984 and 1985 during several 
orthopedic surgeries, which were performed to treat several 
injuries he sustained as a consequence of a motor vehicle 
accident.  The veteran denied having any history of nausea, 
vomiting, abdominal pain or diarrhea.  The examination of his 
digestive system revealed that his abdomen was soft and 
nontender with positive bowel sounds.  In addition, the 
examiner reported that there were no masses felt and no 
hepatosplenomegaly.  Hepatitis C serology was reactive and a 
chemical profile did not show abnormal liver functioning.  
The diagnosis was positive hepatitis C serology.

In addition, VA outpatient treatment records, dated from July 
to November 1996, show that the veteran was diagnosed as 
having hepatitis C.  These records indicate that the results 
of liver function tests were within normal limits.  

Based on the above evidence, in a March 1997 rating decision, 
the RO granted service connection for hepatitis C and 
assigned an initial noncompensable evaluation under 
Diagnostic Code 7345, effective May 30, 1996.  The veteran 
appealed, arguing that a compensable rating was warranted 
because he had fatigue and upper torso pain as well as 
"gastrointestinal side effects," including hemorrhoids, due 
to the disease.  In addition, he reported that he lives in 
constant fear that the disease will require him to undergo a 
liver transplant and that this prospect has caused him a 
great deal of emotional and psychiatric problems.

Thereafter, private medical records, dated from July 1994 to 
February 1997, were associated with the claims folder.  These 
records reflect that diagnostic testing further confirmed the 
diagnosis.

To further assist the veteran in the development of this 
claim, in October 1997 he was afforded another VA 
examination.  The examiner noted the veteran's pertinent 
history, including that he had been diagnosed as having 
hepatitis C.  Serologic testing confirmed that the veteran 
had that disease and the diagnosis was hepatitis C; no 
residuals of this disease were reported.

In March 1999 VA again formally examined him.  During the 
examination, the veteran reported having hemorrhoids since 
service.  In addition, he complained of having occasional 
constipation but denied currently suffering from hemorrhoids.  
The examination revealed that the veteran's abdomen was soft 
and nontender and that there was no organomegaly and that 
bowel sounds were present.  Further, the examiner stated that 
the veteran had a few external hemorrhoids that were not 
inflamed.  The examiner diagnosed the veteran as status post 
exposure to hepatitis C while in service after blood 
transfusions and in essence opined that the hemorrhoids were 
not related to the disease.

Thereafter, in a March 2000 letter, the RO requested that the 
veteran submit any evidence showing that he was receiving 
treatment for his hepatitis C.  In addition, it scheduled him 
for an examination to assess this condition in April 2000.

The veteran did not respond to the March 2000 letter and 
failed to report for the April 2000 VA examination.  With 
regard to the April 2000 examination, in an August 2000 
letter, the RO noted his failure to appear for the 
examination and advised him that performing it was necessary 
in order for VA to make a determination on this claim.  The 
RO notified him that he would be rescheduled for another 
examination, but that if he failure to report, a 
determination would be made on his claim based on the 
evidence of record.

In addition, the RO obtained VA treatment records, dated from 
October 1998 to May 2000; a review of these records shows 
that they are negative for any treatment of hepatitis C.

The veteran was thereafter rescheduled for a VA examination 
that was to be conducted in August 2000 but he again failed 
to report.  As a result, in a February 2001 rating decision, 
a copy of which was included in the Supplemental Statement of 
the Case (SSOC) issued later that same month, the RO 
confirmed and continued the denial of an initial compensable 
rating.  The RO cited his failure to appear for the 
examinations and provided him the text of 38 C.F.R. § 3.655.  
Finally, in an April 2001 letter, RO advised the veteran of 
the recent enactment of the Veterans Claims Assistance Act of 
2000  (VCAA) and its impact on the VA adjudication scheme.  

Analysis

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, the VCAA redefines the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
assistance to the veteran is required to complied the duty to 
notice and assist.  Id.  In this regard, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, see 38 U.S.C.A. 
§§ 5102, 5103, the record shows that the veteran was notified 
of the RO's decision.  In addition, in that rating action, as 
well as in the Statement of the Case (SOC) and SSOCs, as well 
as in various letters, VA informed the veteran of the 
evidence needed to support his claim.  The April 2001 letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  Accordingly, VA 
has met its duty to inform the veteran.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A.  The veteran, however, has not referenced any 
unobtained, obtainable, evidence that might aid either of his 
claims.  Moreover, he was afforded pertinent VA examinations 
in July 1996, October 1997 and March 1999, and as detailed 
above, the RO sought to have him further evaluated in April 
and August 2000.  In addition, the RO has associated records 
of the veteran's VA and private treatment and evaluation for 
this disease.  

Further, with regard to the two examinations to which the 
veteran failed to report, the Board observes that he was 
specifically informed that he had failed to report for an 
examination scheduled to take place in April 2000, and that 
the medical findings expected to be obtained at that 
examination were necessary for the adjudication of this 
claim.  In addition, the RO rescheduled him for an 
examination in August 2000, but the veteran likewise failed 
to appear.  

In confirming and continuing the denial of an initial 
noncompensable evaluation, the RO provided him with the 
provisions of 38 C.F.R. § 3.655, which relate to the 
consideration of an initial claim in cases where a veteran 
fails to report for a VA examination.  Although VA has a duty 
to assist the veteran in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
Thus, VA has also satisfied its duty to assist the veteran in 
the development of his claim for a higher initial rating for 
his hepatitis C.

B.  Evaluation of hepatitis C

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as here, however, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson.

In addition, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  As such, this 
claim, unlike his claim for an increased rating for his 
osteomyelitis of the left tibia, stems from the veteran's 
disagreement with the evaluation awarded for his hepatitis C 
following the grant of service connection, i.e., it is an 
original claim.  As such, the Board will proceed to 
adjudicate the merits of this appeal, despite his failure to 
report for the April and August 2000 VA examinations and 
notwithstanding the RO's notice to him that the evidence 
expected to be obtained at those examination was necessary to 
the adjudication of this claim.

The veteran's hepatitis C is currently rated as 
noncompensably disabling under Diagnostic Code 7345 of the 
Rating Schedule.  The Board observes that, effective July 2, 
2001, VA revised the criteria for evaluating digestive 
disabilities.  66 Fed. Reg. 29,486 (2001).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to both versions during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the former criteria, a noncompensable rating under code 
7345 was warranted for healed infectious hepatitis that is 
nonsymptomatic.  A 10 percent evaluation under this code 
required that the disease be productive of demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
was warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, when this condition is nonsymptomatic, a 
noncompensable rating is warranted.  A 10 percent rating 
requires that the disease be productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  Further, a 20 percent 
rating is warranted if the hepatitis C is productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  A 40 percent evaluation is in order in 
cases of daily fatigue, malaise, and anorexia, accompanied by 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past twelve-month period.  
Further, a 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Following a careful review of the evidence, the Board finds 
both under the former and current regulations, there is no 
basis for a compensable evaluation for the veteran's 
hepatitis C at any point since service connection was 
established.  In reaching this conclusion, the Board notes 
that there is no medical evidence showing that the veteran 
has either demonstrable liver damage, let alone accompanied 
by mild gastrointestinal disturbance.  In this regard, the 
Board acknowledges that, in his statements, the veteran 
asserted that he suffers from fatigue and upper quadrant 
pain, as well as gastrointestinal problems, including 
hemorrhoids.  The Board notes, however, that the veteran 
denied having any history of nausea, vomiting, abdominal 
pain, or diarrhea during the July 1996 VA examination.  In 
addition, the examiners who conducted the October 1997 and 
March 1999 examinations did not indicate that the veteran had 
any residuals related to his hepatitis C.  

Further, although VA concedes that the veteran has 
depression, the Board observes that in January 1999 the RO 
granted secondary service connection for anxiety and 
depression and awarded a 50 percent evaluation for this 
disability.  As such, the veteran is being compensated for 
that condition.  See 38 C.F.R. § 4.14.  As such, a 
compensable evaluation under the former criteria is not 
warranted.  

Similarly, because the medical evidence discussed above does 
not show that the disease is productive of intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve-month period, a compensable 
rating under the revised criteria is also not warranted.  

The Board notes, of course, that had the veteran reported for 
the April and/or August 2000 examinations, as the RO has 
pointed out, medical evidence providing for a compensable 
rating might have been obtained.  The veteran, however, 
failed to report for these examinations.  As such the Board 
has no basis upon which to grant a higher rating for this 
condition.

Finally, the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
hepatitis C causes so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  Although the veteran's entitlement to a TDIU has 
been established, there is no showing his hepatitis C results 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection.  Moreover, the condition is 
not shown to warrant frequent, or indeed any, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand any of the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

C.  Claim for increased rating for osteomyelitis of the left 
tibia

In a March 2000 letter, the RO requested that the veteran 
submit any evidence showing that he was receiving treatment 
for his osteomyelitis of the left tibia, and it scheduled him 
for an examination to assess this condition in April 2000.

The veteran did not respond to the March 2000 letter and 
failed to report for the April 2000 VA examination.  
Thereafter, in an August 2000 letter, the RO noted his 
failure to report for the April 2000 examination and advised 
him that conducting it was necessary in order make a 
determination on this claim.  In addition, the RO rescheduled 
him for an examination in August 2000, but the veteran 
likewise failed to appear.  To date, the veteran has not 
responded to the RO's letters and thus had not offered an 
explanation for his failure to report for either of those 
examinations.  

Service connection for osteomyelitis of the left tibia has 
been in effect since April 1984, and entitlement to the 
current 20 percent evaluation had already been established 
when the veteran filed this claim seeking an increased 
rating.  As such, unlike his hepatitis C claim, this claim is 
not original claim; instead, it is one seeking an increased 
rating for a previously service-connected disability.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a) (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

As discussed above, to date, the veteran has neither provided 
an explanation for his failure to appear at either the April 
or August 2000 VA examinations, nor indicated any willingness 
to report for another examination.  As noted above, "[w]hen 
a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) mandates that the claim be denied, unless the 
appellant has good cause for his failure to appear."  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  As no such 
good cause has been shown, the claim must be denied.  
Furthermore, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board emphasizes that, in the future, a claim for an 
increased rating for this disability may be considered, among 
other things, on a showing that he is willing to report for 
an examination.  At present, however, there is no basis upon 
which to grant the benefit sought on appeal.

As a final point, the Board notes that the Court has held in 
cases where, as here, the claim is denied on the law and not 
the evidence, the VCAA is inapplicable.  See Mason v. 
Principi, No. 01-45 (U.S. Vet. App. May 24, 2002); Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).



ORDER

An initial compensable rating for hepatitis C is denied.

An increased rating for osteomyelitis of the left tibia is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

